     Case 2:20-cv-00565-GBW-CG Document 83 Filed 02/23/21 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

KIMBERLY HEREDIA, et al.,

            Plaintiffs,

v.                                                      CV No. 20-565 GBW/CG

CITY OF LAS CRUCES ex rel.
LAS CRUCES POLICE DEPARTMENT, et al.,

            Defendants.

            ORDER VACATING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court upon review of the record. IT IS HEREBY

ORDERED that the telephonic status conference set for Wednesday, February 24,

2021, at 1:30 p.m., is VACATED.

      IT IS SO ORDERED.



                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
